Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' amendments, arguments and an Affidavit by the inventor filed on 07/27/2022 are acknowledged; in said amendment, applicants’ have amended claim  1, cancelled claim 19. Thus, amended claims 1-8, 10-14, 16-18 and 20-21 are pending in this application and are being considered for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 1-8, 10-14 and 16-21 rejected under 35 U.S.C. 103(a) as being unpatentable over) Dosier et al., (US 9,199,980, in IDS) and as evidenced by Karthik et al., (International Journal of ChemTech Research, 2016, Vol.9(02): 182-188), Vijay et al., (Construction and Building Materials, 2017, Vol.152 :1008–1014), Pedersen et al., (FEMS Microbiology Ecology, 1993, Vol. 12: 51-59), Therkildsen et al., (Aquat. Microb. Ecol., 1997, Vol. 13: 213-217), Mendz et al, (Microbiology 1996, Vol. 142: 2959-2967), and further in view of Wei et al., (Brazilian Journal of Microbiology, 2015. Vol. 46, 2, 455-464), van Paassen et al., (Proceedings of the 17th International Conference on Soil Mechanics and Geotechnical Engineering, M. Hamza et al. (Eds.), 2009, pages 2328-2333), Chu J., (Procedia Eng., 2016, Vol. 14: 1127-1134, in IDS) and Cuzman et al., (Int. J. Environ. Sci. Develop., 2015, Vol. 6(10): 767-774), is being withdrawn due to claim amendments, persuasive arguments and an Affidavit filed by the inventor (for details, see applicants’ arguments/remarks, pages 5-7 and Affidavit dated 07/27/2022).   
Allowable Subject Matter
Claims 1-8, 10-14, 16-18 and 20-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652